DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The office action is responsive to the amendment filed 10/20/21. As directed by amendment: claim(s) 1, 5-13, 15, 18, 19, 22, 23, 25, and 26 has/have been amended, claim(s) 21 and 24 are canceled, and no claims have been added.
Applicant’s amendment to the Claims have overcome SOME of the objections previously set forth in Final Office Action mailed 8/24/2021. However, the Examiner’s Amendments made below addressed the remaining claim objections. Therefore each and every claim objection has been withdrawn.
Response to Arguments
Applicant’s arguments, see page 10, filed 10/20/21, with respect to the 35 U.S.C. 102 rejections of claims 1, 11, 15, and 18-19 have been fully considered and are persuasive.  The rejection of claims 1, 11, 15, and 18-19 have been withdrawn. 
Applicant’s arguments, see page 10, filed 10/20/21, with respect to 35 U.S.C. 103 rejections of claim 13 have been fully considered and are persuasive.  The rejection of claim 13 has been withdrawn. 
Applicant’s arguments, see page 10, filed 10/20/21, with respect to 35 U.S.C. 103 rejections of claim 14 have been fully considered and are persuasive.  The rejection of claim 14 has been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thaine Lennox-Gentle on 11/12/2021.
Claim 1, line 11 has been amended as “a force to”.
Claim 5, lines 3-4 has been amended as “a position where an engagement”.
Claim 5, line 4 has been amended as “to be engaged is [are] released.”
Claim 6, line 2 has been amended as “the rod member hub receives the force to move”.
Claim 6, line 3 has been amended as “in which [the] an engagement of the engaging portion”.
Claim 6, lines 3-4 has been amended as “to be engaged is [are] released.”
Claim 7, line 2 has been amended as “that increases the force”.
Claim 8, line 10 has been amended as “the protrusion increasing the force to move the rod member hub”.
Claim 8, lines 13-14 has been amended as “the inner needle hub by the force to move the rod member”.
Claim 9, line 12 has been amended as “a rod member hub for applying a force to move”.
Claim 9, line 24 has been amended as “and released from the engagement of the catheter and the inner needle
Claim 9, line 34 has been amended as “state where [the] an engagement of the first engaging projection”.
Claim 9, lines 34-35 has been amended as “to be engaged is [are] released”.
Claim 11, line 4 has been amended as “[the] a pre-puncture state”.
Claim 12, line 4 has been amended as “[the] a pre-puncture state”.
Claim 15, line 11 has been amended as “a rod member hub for applying a force to move”.
Claim 15, lines 23-24 has been amended as “the blunt end of the rod member”.
Claim 23, line 5 has been amended as “[the] an engagement of the first engaging projection”.
Claim 23, line 5 has been amended as “to be engaged is [are] released”.
Claim 26, line 5 has been amended as “[the] an engagement of the first engaging projection”.
Claim 26, line 5 has been amended as “to be engaged is [are] released”.
Allowable Subject Matter
Claims 1, 5-15, 18-19, 22-23, and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the closest art of record is Sahi (US 5,009,642). Sahi discloses a catheter assembly, a catheter, a catheter hub, an inner needle, an inner needle hub, a rod member, a movement mechanism, and an engagement member. However, the prior art of record does not disclose or render obvious the subject matter of the rod member hub comprising an engaging portion at a predetermined position, wherein the operation member has a portion to be engaged that engages with the engaging portion, wherein the engaging portion comprises a projection to in combination  with the other claimed limitations of claim 1.
As to claim 9, the closest art of record is Sahi (US 5,009,642). However, the subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art of record does not disclose or render obvious the subject matter of the rod member hub having an engaging portion at a predetermined position, the operation member having a portion to be engaged which is engaged with the engaging portion, the engaging portion and the portion to be engaged are maintained in engagement of the catheter and the inner needle in a pre-puncture state of the catheter assembly and the inner needle, and released from the engagement at a position where the rod member protrudes beyond the needle tip, wherein the portion to be engaged has a projection to be engaged projecting in a direction perpendicular to a moving direction of the operation member, and a second engaging projection located on a proximal end side of the projection to be engaged and capable of engaging the projection to be engaged, and the second engaging projection projects beyond the first engaging projection and, in a state where the engagement of the first engaging projection and the projection to be engaged is released, the projection to be engaged and the second engaging projection overlap in a front view of the catheter assembly in combination with the other claimed limitations of claim 9.
As to claim 15, the closest art of record is Sahi (US 5,009,642). Sahi discloses a catheter assembly, a catheter, a catheter hub, an inner needle, an inner needle hub, a rod member, a movement mechanism, and an engagement member. However, the prior art of record does not disclose or render obvious the subject matter of the rod member hub comprising an engaging portion at a predetermined position, wherein the operation member has a portion to be engaged that engages with the engaging portion, wherein the engaging portion comprises a projection to in combination  with the other claimed limitations of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783